     Case 4:21-cv-02272-HSG Document 40-1 Filed 07/23/21 Page 1 of 19




1 Deborah J. Fox (SBN: 110929)
  dfox@meyersnave.com
2 Camille Hamilton Pating (SBN: 122890)
  cpating@meyersnave.com
3 Margaret W. Rosequist (SBN: 203790)
  mrosequist@meyersnave.com
4 Yujin Chun (SBN: 306298)
  ychun@meyersnave.com
5 MEYERS NAVE
  1999 Harrison Street, 9th Floor
6 Oakland, California 94612
  Telephone: (510) 808-2000
7 Facsimile: (510) 444-1108
 8 Attorneys for Defendants
   SAN FRANCISCO UNIFIED SCHOOL
 9 DISTRICT; COMMISSIONER JENNY
   LAM; COMMISSIONER FAAUUGA
10 MOLIGA; COMMISSIONER MATT
   ALEXANDER; COMMISSIONER KEVINE
11 BOGGESS; and COMMISSIONER MARK
   SANCHEZ
12
13                          UNITED STATES DISTRICT COURT
14     NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
15
16 ALISON COLLINS,                             Case No. 4:21-cv-02272-HSG
17             Plaintiff,                      DECLARATION OF MARGARET W.
                                               ROSEQUIST RE TRANSMITTAL OF
18       v.                                    MOTION TO STRIKE TO JUDICIAL
                                               COUNCIL PER CALIFORNIA CODE
19 SAN FRANCISCO UNIFIED SCHOOL                OF CIVIL PROCEDURE SECTION
   DISTRICT, CITY AND COUNTY OF                425.16(j)(1)
20 SAN FRANCISCO; SCHOOL BOARD
   COMMISSIONERS JENNY LAM, IN                 [Filed Concurrently with Reply In Support
21 HER INDIVIDUAL CAPACITY;                    of Motion To Strike]
   FAAUUGA MOLIGA IN HIS
22 INDIVIDUAL CAPACITY; MATT                   Date: August 19, 2021
   ALEXANDER IN HIS INDIVIDUAL                 Time: 2:00 p.m.
23 CAPACITY; KEVIN BOGGESS IN HIS              Crtrm.: 2, 4th Floor
   INDIVIDUAL CAPACITY; AND MARK
24 SANCHEZ IN HIS INDIVIDUAL                   The Hon. Haywood S. Gilliam, Jr.
   CAPACITY AND DOES 1-50,
25 INCLUSIVE,                                  Complaint Filed:    March 31, 2021
                                               Trial Date:         None Set
26             Defendants.
27
28
                                                                 Case No. 4:21-cv-02272-HSG
      DECLARATION OF MARGARET W. ROSEQUIST RE TRANSMITTAL OF MOTION TO STRIKE TO
        JUDICIAL COUNCIL PER CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 425.16(j)(1)
      Case 4:21-cv-02272-HSG Document 40-1 Filed 07/23/21 Page 2 of 19




 1                       DECLARATION OF MARGARET W. ROSEQUIST
 2             I, Margaret W. Rosequist, declare as follows:
 3             1.    I am an attorney duly admitted to practice before this Court. I am Of
 4 Counsel with Meyers Nave, attorneys of record for Defendants SAN FRANCISCO
 5 UNIFIED SCHOOL DISTRICT; COMMISSIONER JENNY LAM; COMMISSIONER
 6 FAAUUGA MOLIGA; COMMISSIONER MATT ALEXANDER; COMMISSIONER
 7 KEVINE BOGGESS; and COMMISSIONER MARK SANCHEZ. I have personal
 8 knowledge of the facts set forth herein, except as to those stated on information and belief
 9 and, as to those, I am informed and believe them to be true. If called as a witness, I could
10 and would competently testify to the matters stated herein.
11             2.    On May 17, 2021 Meyers Nave filed a motion to dismiss and a motion to
12 strike in regards to the Complaint in this matter. The motion to strike is brought pursuant
13 to California’s anti-SLAPP statute codified at California Code of Civil Procedure Section
14 425.16. In conformance with Section 425.16(j)(1) of the statute, On May 17, 2021 Meyers
15 Nave also transmitted a copy of the file endorsed motion to strike to the Judicial Council
16 by fax. A true and correct copy of the May 17, 2021 fax transmittal to the Judicial Council
17 is attached hereto as Exhibit A.
18             I declare under penalty of perjury under the laws of the United States of America
19 that the foregoing is true and correct.
20             Executed on this 23rd day of July, 2021, at Los Angeles, California.
21
22                                                   /s/ Margaret W. Rosequist
                                                     Margaret W. Rosequist
23
24   3838213

25
26
27
28
                                              1                     Case No. 4:21-cv-02272-HSG
         DECLARATION OF MARGARET W. ROSEQUIST RE TRANSMITTAL OF MOTION TO STRIKE TO
           JUDICIAL COUNCIL PER CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 425.16(j)(1)
Case 4:21-cv-02272-HSG Document 40-1 Filed 07/23/21 Page 3 of 19




               Exhibit A
         Case 4:21-cv-02272-HSG Document 40-1 Filed 07/23/21 Page 4 of 19
                                                                    707 Wilshire Blvd., 24th Floor                 tel (213) 626‐2906
                                                                    Los Angeles, California 90017                  fax (213) 626‐0215
                                                                                                                   www.meyersnave.com




meyers nave

                                                                    FAX TRANSMITTAL

                                                                    Date: May 17, 2021
                                                                    Client No: 1077-106

   TO:             Judicial Council
                   fax (415) 865-4586

   FROM: Sarita Candy
   RE:             Alison Collins v. San Francisco Unified School District, et al.
   NO. OF PAGES SENT (INCL. THIS SHEET): 18
   HARD COPY TO FOLLOW?                                                          No

   ADDITIONAL COMMENTS:

   Attached here please find Defendants' Motion To Strike filed today in the above-referenced
   case. A hard-copy will not follow.

   Should you have any questions, please do not hesitate to contact this office. Thank you.

   Best regards,
   Sarita Candy




   CONFIDENTIALITY NOTICE: The documents accompanying this facsimile transmission may contain confidential information belonging to
   the sender which is work product or legally privileged. The information is intended only for the use of the addressee named above.
   Moreover, if you are not the intended recipient, you are hereby notified that any use, disclosure, copying or distribution of this transmission
   is strictly prohibited. If you have received this transmission in error, please immediately notify the sender by telephone to arrange for its
   immediate destruction or return. If you have not received all of the pages please call the phone number above as soon as possible.




                       A PROFESSIONAL CORPORATION         OAKLAND     LOS ANGELES    SACRAMENTO     SANTA ROSA     SAN DIEGO
      Case4:21-cv-02272-HSG
     Case  3:21-cv-02272-CRB Document
                              Document40-1
                                       17 Filed
                                           Filed05/17/21
                                                 07/23/21 Page
                                                           Page15ofof13
                                                                      19




1 Deborah J. Fox (SBN: 110929)
  dfox@meyersnave.com
2 Camille Hamilton Pating (SBN: 122890)
  cpating@meyersnave.com
3 Margaret W. Rosequist (SBN: 203790)
  mrosequist@meyersnave.com
4 Yujin Chun (SBN: 306298)
  ychun@meyersnave.com
5 MEYERS NAVE
  1999 Harrison Street, 9th Floor
6 Oakland, California 94612
  Telephone: (510) 808-2000
7 Facsimile: (510) 444-1108
 8 Attorneys for Defendants
   SAN FRANCISCO UNIFIED SCHOOL
 9 DISTRICT; COMMISSIONER JENNY
   LAM; COMMISSIONER FAAUUGA
10 MOLIGA; COMMISSIONER MATT
   ALEXANDER; COMMISSIONER KEVINE
11 BOGGESS; and COMMISSIONER MARK
   SANCHEZ
12
13
14                          UNITED STATES DISTRICT COURT
15     NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
16
17 ALISON COLLINS,                            Case No. 3:21-cv-02272-CRB
18             Plaintiff,                     DEFENDANTS’ NOTICE OF MOTION
                                              AND MOTION TO STRIKE STATE
19       v.                                   LAW CLAIMS AND REQUEST FOR
                                              ATTORNEYS’ FEES PURSUANT TO
20 SAN FRANCISCO UNIFIED SCHOOL               CALIFORNIA’S ANTI-SLAPP
   DISTRICT, CITY AND COUNTY OF               STATUTE
21 SAN FRANCISCO; SCHOOL BOARD
   COMMISSIONERS JENNY LAM, IN                Date:    July 9, 2021
22 HER INDIVIDUAL CAPACITY;                   Time:    10:00 a.m.
   FAAUUGA MOLIGA IN HIS                      Dept.:   6
23 INDIVIDUAL CAPACITY; MATT
   ALEXANDER IN HIS INDIVIDUAL                The Hon. Charles R. Breyer
24 CAPACITY; KEVIN BOGGESS IN HIS
   INDIVIDUAL CAPACITY; AND MARK              Complaint Filed:    March 31, 2021
25 SANCHEZ IN HIS INDIVIDUAL                  Trial Date:         None Set
   CAPACITY AND DOES 1-50,
26 INCLUSIVE,
27             Defendants.
28

                                                               Case No. 3:21-cv-02272-CRB
                   DEFENDANTS’ NOTICE OF MOTION AND MOTION TO STRIKE
       Case4:21-cv-02272-HSG
      Case  3:21-cv-02272-CRB Document
                               Document40-1
                                        17 Filed
                                            Filed05/17/21
                                                  07/23/21 Page
                                                            Page26ofof13
                                                                       19




 1                                    NOTICE OF MOTION
 2         TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
 3         PLEASE TAKE NOTICE that on July 9, 2021, at 10:00 a.m., in Courtroom 6 at 450
 4 North Golden Gate Avenue, San Francisco, California, Defendants San Francisco Unified
 5 School District; Commissioner Jenny Lam; Commissioner Faauuga Moliga; Commissioner
 6 Matt Alexander; Commissioner Kevine Boggess; and Commissioner Mark Sanchez
 7 (“Defendants”) will move to strike the state law claims (cause of actions four through seven)
 8 of the Complaint of Plaintiff Alison Collins (“Collins” or “Plaintiff”) under Rule 12(f) of
 9 the Federal Rules of Civil Procedure and California Code of Civil Procedure Section 425.16
10 (anti-SLAPP statute).
11         This Motion is based on this Notice of Motion and supporting Memorandum of Points
12 and Authorities, the concurrently filed motion to dismiss, all pleadings in this action, any
13 request for judicial notice, and any other documents that are now on file or that may be on
14 file in this action at the time of the hearing; and such further oral or written argument as may
15 be presented at the time of the hearing or otherwise considered by the Court.
16
17 DATED: May 17, 2021                      MEYERS NAVE
18
19
                                            By:         /s/ Deborah J. Fox
20                                                DEBORAH J. FOX
21                                                Attorneys for Defendants
                                                  SAN FRANCISCO UNIFIED SCHOOL
22                                                DISTRICT; COMMISSIONER JENNY LAM;
                                                  COMMISSIONER FAAUUGA MOLIGA;
23
                                                  COMMISSIONER MATT ALEXANDER;
24                                                COMMISSIONER KEVINE BOGGESS; and
                                                  COMMISSIONER MARK SANCHEZ
25
26
27
28

                                               1                   Case No. 3:21-cv-02272-CRB
                       DEFENDANTS’ NOTICE OF MOTION AND MOTION TO STRIKE
         Case4:21-cv-02272-HSG
        Case  3:21-cv-02272-CRB Document
                                 Document40-1
                                          17 Filed
                                              Filed05/17/21
                                                    07/23/21 Page
                                                              Page37ofof13
                                                                         19




 1                                               TABLE OF CONTENTS
                                                                                                                         Page
 2
      I.      SUMMARY OF ARGUMENT .................................................................................. 1
 3
      II.     STATEMENT OF FACTS ......................................................................................... 2
 4
      III.    LEGAL STANDARD ................................................................................................ 2
 5
      IV.     PLAINTIFF’S STATE LAW CLAIMS ARISE FROM DEFENDANTS’
 6             PROTECTED ACTIVITY ......................................................................................... 3
 7 V.         PLAINTIFF CANNOT DEMONSTRATE A PROBABILITY OF
               PREVAILING ON HER STATE LAW CLAIMS..................................................... 6
 8
      VI.     DEFENDANTS ARE ENTITLED TO RECOVER THEIR ATTORNEYS’
 9             FEES AND COSTS RELATED TO THE STATE LAW CLAIMS.......................... 7
10 VII. CONCLUSION .......................................................................................................... 8
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      i                   Case No. 3:21-cv-02272-CRB
                              DEFENDANTS’ NOTICE OF MOTION AND MOTION TO STRIKE
         Case4:21-cv-02272-HSG
        Case  3:21-cv-02272-CRB Document
                                 Document40-1
                                          17 Filed
                                              Filed05/17/21
                                                    07/23/21 Page
                                                              Page48ofof13
                                                                         19




 1                                              TABLE OF AUTHORITIES
 2                                                                                                                        Page(s)
 3 Federal Cases
 4 Adobe Sys. v. Coffee Cup Partners,
 5    2012 WL 3877783 (N.D. Cal. 2012) ......................................................................... 1, 6

 6 Agnir v. Gryphon Solutions, LLC,
      2013 WL 4082974 (N.D. Cal. 2013) ............................................................................. 6
 7
   Anthony v. Buena Vista Home Entertainment, Inc.,
 8    2016 WL 6836950 (C.D. Cal. 2016) ...................................................................... 3, 6, 7
 9
   Chinn v. City of Spokane,
10    429 Fed.Appx. 673 (9th Cir. 2011) ........................................................................ 1, 4, 5
11 Stella v. Kelley,
       63 F.3d 71 (1st Cir. 1995) .............................................................................................. 4
12
13 Westfall v. City of Crescent City (Westfall I),
     2011 WL 2110306 (N.D. Cal. 2011) .................................................................... passim
14
15 State Cases
16 A.F. Brown Elec. Contractor, Inc. v. Rhino Elec. Supply, Inc.,
      137 Cal. App. 4th 1118 (2006) ...................................................................................... 3
17
   Briggs v. Eden Council for Hope & Opportunity,
18
      19 Cal. 4th 1106 (1999) ................................................................................................. 6
19
   DuPont Merck Pharm. v. Super. Ct.,
20    78 Cal. App. 4th 562 (2000) .......................................................................................... 7
21 Equilon Enters, v. Consumer Cause, Inc.,
22    29 Cal. 4th 53 (2002) ..................................................................................................... 6

23 People ex rel. Fire Ins. Exch. v. Anapol,
      211 Cal. App. 4th 809 (2012) ........................................................................................ 4
24
   HMS Capital, Inc. v. Lawyers Title Co.,
25
      118 Cal. App. 4th 204 (2004) ........................................................................................ 7
26
   Hughes v. Pair,
27    46 Cal. 4th 1035 (2009) ................................................................................................. 7
28

                                                       ii                  Case No. 3:21-cv-02272-CRB
                               DEFENDANTS’ NOTICE OF MOTION AND MOTION TO STRIKE
         Case4:21-cv-02272-HSG
        Case  3:21-cv-02272-CRB Document
                                 Document40-1
                                          17 Filed
                                              Filed05/17/21
                                                    07/23/21 Page
                                                              Page59ofof13
                                                                         19




 1 Vargas v. City of Salinas,
      46 Cal. 4th 1 (2009) .............................................................................................. passim
 2
 3 White v. Lieberman,
      103 Cal. App. 4th 210 (2002) ........................................................................................ 3
 4
   State Statutes
 5
   Civil Code § 47 .................................................................................................................... 7
 6
   Code Civ. Proc. § 425.16 ............................................................................................. 1, 2, 3
 7
 8 Code Civ. Proc. § 425.16(b)(1) ............................................................................... 1, 2, 6, 8
 9 Code Civ. Proc. § 425.16(c)(1)................................................................................ 1, 3, 7, 8
10 Gov’t Code § 3540.1(j) ........................................................................................................ 7
11 Rules
12
   Federal Rules of Civil Procedure 12(b)(6) .......................................................................... 6
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       iii                  Case No. 3:21-cv-02272-CRB
                                DEFENDANTS’ NOTICE OF MOTION AND MOTION TO STRIKE
      Case4:21-cv-02272-HSG
     Case   3:21-cv-02272-CRB Document
                               Document40-1
                                        17 Filed
                                            Filed 05/17/21
                                                  07/23/21 Page
                                                           Page 610ofof1319




 1 I.      SUMMARY OF ARGUMENT
 2         California’s anti-Strategic Lawsuit Against Public Participation (anti-SLAPP) statute
 3 codified at California Code of Civil Procedure § 425.16 bars all of School Boardmember
 4 Collins’ state law claims against each of the School Board Defendants. This is because her
 5 claims arise from acts of the sitting Boardmembers that are in furtherance of their free speech
 6 rights and Board member Collins has no probability of prevailing on her state law claims.
 7 See Cal. Code Civ. Proc. § 425.16(b)(1); Vargas v. City of Salinas, 46 Cal. 4th 1, 14 (2009);
 8 and Westfall v. City of Crescent City (Westfall I), 2011 WL 2110306, *10 (N.D. Cal. 2011).
 9 Accordingly, Defendants’ motion to strike should be granted and Defendants should be
10 awarded their attorneys’ fees and costs related to these state law claims. See Cal. Code Civ.
11 Proc. § 425.16(c)(1).
12         First, the principal thrust and gravamen of all of Boardmember Collins’ claims are
13 her grievances about statements made about her in an adopted Board resolution and the
14 companion vote on the Board resolution that removed her from her internal leadership
15 positions on the School Board. See Compl. ¶¶ 11, 109, 112, 114, 119, 121. The statements,
16 actions, and votes of the Defendant Boardmembers relating to the adoption of the School
17 Board resolution is within the heartland of First Amendment doctrine, and the statements
18 and votes of these public officials as constitutionally protected speech is established beyond
19 peradventure of doubt. See Chinn v. City of Spokane, 429 Fed.Appx. 673, 675 (9th Cir.
20 2011); see also Vargas, 46 Cal. 4th at 19; and Westfall I, 2011 WL 2110306, *11. Second,
21 Collins has no probability of prevailing on her claims for the same legal basis offered in
22 support of Defendants’ motion to dismiss filed concurrently herewith. See Adobe Sys. v.
23 Coffee Cup Partners, 2012 WL 3877783, * 16–18 (N.D. Cal. 2012).                  Accordingly,
24 Defendants’ special motion to strike based on the California anti-SLAPP statute should be
25 granted in full.
26 / / /
27 / / /
28 / / /

                                               1                   Case No. 3:21-cv-02272-CRB
                       DEFENDANTS’ NOTICE OF MOTION AND MOTION TO STRIKE
      Case4:21-cv-02272-HSG
     Case   3:21-cv-02272-CRB Document
                               Document40-1
                                        17 Filed
                                            Filed 05/17/21
                                                  07/23/21 Page
                                                           Page 711ofof1319




 1 II.        STATEMENT OF FACTS
 2            In 2016, prior to winning elected office as a School Boardmember, Collins posted
 3 tweets that in her words reflect her efforts “to combat anti-black racism in the Asian
 4 community.”         Compl. ¶ 2.     After being elected to her current position as School
 5 Boardmember, Collins’ prior tweets were brought to light by third parties not part of this
 6 litigation. See Compl. ¶¶ 48-49. This resulted in five out of six of Collins’ Board colleagues
 7 voting to adopt Resolution No. 213-25A1 which noted their disagreement with, and concern
 8 about, Collins’ prior tweets and removed Collins from her internal School Board leadership
 9 roles on committees and as vice president. Compl. ¶ 11.
10            Boardmember Collins has now filed suit against the District as well as against her
11 five colleague School Boardmembers who voted to adopt Resolution No. 213-25A1. Her
12 Complaint includes four state law claims for intentional infliction of emotion distress,
13 negligence, “Skelly” rights, and retaliation. Collins’ claims all arise from Defendants’
14 activity which is protected under California’s anti-SLAPP statute. See Compl. ¶¶ 11, 109,
15 112, 114, 119, 121. Moreover, Collins also lacks any probability of prevailing on the merits
16 of these state law claims and accordingly the Court should grant this special motion to strike
17 in full.
18 III.       LEGAL STANDARD
19            A defendant may move to strike state law claims in federal or state court litigation
20 pursuant to California Code of Civil Procedure Section 425.16, known as California’s anti-
21 SLAPP statute. Cal. Code Civ. Proc. § 425.16; Westfall I, 2011 WL 2110306 at *10.
22 Specifically, “[a] cause of action against a person arising from any act of that person in
23 furtherance of the person's right of petition or free speech under the United States
24 Constitution or the California Constitution in connection with a public issue shall be subject
25 to a special motion to strike, unless the court determines that the plaintiff has established
26 that there is a probability that the plaintiff will prevail on the claim.” Cal. Code Civ. Proc.
27 § 425.16(b)(1). Section 425.16 encompasses government entities and public officials within
28 its potential protection. Vargas, 46 Cal. 4th at 19.

                                                 2                   Case No. 3:21-cv-02272-CRB
                         DEFENDANTS’ NOTICE OF MOTION AND MOTION TO STRIKE
      Case4:21-cv-02272-HSG
     Case   3:21-cv-02272-CRB Document
                               Document40-1
                                        17 Filed
                                            Filed 05/17/21
                                                  07/23/21 Page
                                                           Page 812ofof1319




 1         A defendant may use the anti-SLAPP statute to challenge an entire complaint or
 2 particular causes of action.     Westfall I, 2011 WL 2110306, *10; A.F. Brown Elec.
 3 Contractor, Inc. v. Rhino Elec. Supply, Inc., 137 Cal. App. 4th 1118, 1124–25 (2006). In
 4 addition, dismissal of claims on demurrer or a motion to dismiss do not moot an anti-SLAPP
 5 motion. Westfall I, 2011 WL 2110306, *10; White v. Lieberman, 103 Cal. App. 4th 210,
 6 220 (2002). This is because, amongst other things, success on an anti-SLAPP motion entitles
 7 a prevailing defendant to an award of attorneys’ fees and costs. Cal. Code Civ. Proc.
 8 § 425.16(c)(1); White, 103 Cal. App. 4th at 220 (finding that trial court erred in finding
 9 motion to strike moot where demurrer granted as a defendant who prevails on anti-SLAPP
10 motion is entitled to attorneys’ fees).
11         In ruling on a motion to strike under California’s anti-SLAPP statute the courts
12 engage in a two-step process as follows: (1) the court decides whether the defendant has
13 made a threshold showing that the challenged causes of actions arise from protected activity
14 and if the defendant has made this threshold showing; then (2) the court determines whether
15 the plaintiff has demonstrated a probability of prevailing on the claims and if not the claims
16 are then barred under the statute. Westfall I, 2011 WL 2110306, *10 citing Vargas, 46 Cal.
17 4th at 14. Here, the state law causes of actions arise from Defendants’ protected activity and
18 Plaintiff cannot demonstrate a probability of prevailing on her claims as her entire Complaint
19 should be dismissed for failure to state a claim for all the reasons discussed in Defendants’
20 concurrently filed motion to dismiss. Accordingly, Collins’ state law claims are barred by
21 California’s anti-SLAPP statute.
22 IV.     PLAINTIFF’S STATE LAW CLAIMS ARISE FROM DEFENDANTS’
23         PROTECTED ACTIVITY
24         All of Boardmember Collins’ state law claims in this matter arise from the protected
25 speech activity of Defendants under the first prong of California’s anti-SLAPP statute. See
26 Cal. Code Civ. Proc. § 425.16.
27         “Determining whether a cause of action arises from protected speech or petitioning
28 activity requires a focus on the principal thrust or gravamen of the cause of action.” Anthony

                                               3                   Case No. 3:21-cv-02272-CRB
                       DEFENDANTS’ NOTICE OF MOTION AND MOTION TO STRIKE
      Case4:21-cv-02272-HSG
     Case   3:21-cv-02272-CRB Document
                               Document40-1
                                        17 Filed
                                            Filed 05/17/21
                                                  07/23/21 Page
                                                           Page 913ofof1319




 1 v. Buena Vista Home Entertainment, Inc., 2016 WL 6836950, * 6 (C.D. Cal. 2016) quoting
 2 People ex rel. Fire Ins. Exch. v. Anapol, 211 Cal. App. 4th 809, 823 (2012).         With official
 3 action taken by elected officials, the Ninth Circuit has explained that voting by elected
 4 officials “comes within the heartland of First Amendment doctrine, and the status of public
 5 officials’ votes as constitutionally protected speech [is] established beyond peradventure of
 6 doubt.” Chinn v. City of Spokane, 429 Fed.Appx. 673, 675 (9th Cir. 2011) quoting Stella v.
 7 Kelley, 63 F.3d 71, 75 (1st Cir. 1995). Likewise, the California Supreme Court has explained
 8 that “statements made and actions taken in local legislative proceedings before the city
 9 council” constitute “protected activity” under the first step of the anti-SLAPP analysis.
10 Vargas, 46 Cal. 4th at 19. And the courts have explained that statements made by elected
11 or appointed officials to newspapers about an issue under consideration or review by an
12 elected board is protected activity. Westfall I, 2011 WL 2110306, *11.
13         In Westfall I, the district court found that the state law claim for intentional infliction
14 of emotional distress by a city councilmember, based on her colleague councilmembers’
15 censure and reports and statements by the city manager to local newspapers about these
16 actions were all protected activity under the first step of the anti-SLAPP statute. Westfall I,
17 2011 WL 2110306, *11. Specifically, the Westfall plaintiff councilmember claimed that her
18 colleague councilmembers had passed a resolution censuring her in retaliation for her
19 criticism of the city's handling of a wastewater treatment project. Westfall I, 2011 WL
20 2110306, *1. The resolution stated, among other things, that the plaintiff councilmember
21 had: breached the city’s code of ethics by knowingly using false, inaccurate, and/or partial
22 information to support her views regarding the project; treated her fellow city officials and
23 staff with lack of patience, courtesy and/or civility when in disagreement; used her position
24 as a city representative to promote her personal quilt show; used her position as a city
25 representative to repeatedly slander, discredit and embarrass the city; and continually
26 demonstrated a lack of concern for the proper use of city assets in her continual misguided
27 accusations associated with various aspects of the wastewater treatment project. Id. In
28 addition to censuring the councilmember plaintiff, the resolution also prevented her from

                                               4                   Case No. 3:21-cv-02272-CRB
                       DEFENDANTS’ NOTICE OF MOTION AND MOTION TO STRIKE
      Case4:21-cv-02272-HSG
     Case  3:21-cv-02272-CRB Document
                              Document40-1
                                       17 Filed
                                           Filed05/17/21
                                                 07/23/21 Page
                                                           Page10
                                                                14ofof13
                                                                       19




 1 placing items on the agenda regarding the wastewater treatment project without the specific
 2 advance authorization of the full city council; directed independent contractors for the city
 3 not to expend billable time responding to her inquiries or data requests; and removed her as
 4 a representative or alternate on eight different committees. Id. The district court found that
 5 the resolution censuring the councilmember plaintiff, as well as the city manager’s
 6 statements to a local newspaper regarding the city's estimate of the costs to taxpayers
 7 incurred by responding to the plaintiff councilmembers’ requests and actions on the
 8 wastewater treatment project, all constituted “protected activity” under the anti-SLAPP
 9 statute. Id. at *11.
10         As in Westfall, the state law claims in this case arise from Defendants’ protected
11 activity. Specifically, the crux of all of Collins’ claims are her grievances about statements
12 made about her in Resolution No. 213-25A1 and the vote on Resolution No. 213-25A1 to
13 remove her from her internal leadership positions on the School Board. See Compl. ¶¶ 11,
14 109, 112, 114, 119, 121. Specifically, Collins’ fourth cause of action for intentional
15 infliction of emotion distress is based on Collins’ alleged harm suffered as a result of
16 statements made about her and her initial 2016 tweets, the District and Boardmembers’
17 response to same culminating in Resolution No. 213-25A1. Likewise, Collins fifth, sixth
18 and seventh causes of action for alleged negligence, violation of “Skelly” rights, and
19 retaliation all stem from the Defendant Boardmembers’ votes on Resolution No. 213-25A1
20 to remove her from internal leadership positions on the School Board.
21         There is no question that all these state law claims arise from the Defendants’
22 protected activity.    Specifically, the statements, actions, and votes of the Defendant
23 Boardmembers relating to Resolution No. 213-25A1 come within the heartland of First
24 Amendment doctrine, and the statements and votes of these public officials as
25 constitutionally protected speech is established beyond peradventure of doubt. See Chinn,
26 429 Fed.Appx. at 675. Moreover, to the extent Collins complains of statements made by the
27 Defendant Boardmembers or third parties during consideration of Resolution No. 213-25A1
28 these statements made and actions taken in the legislative proceedings before the School

                                               5                   Case No. 3:21-cv-02272-CRB
                       DEFENDANTS’ NOTICE OF MOTION AND MOTION TO STRIKE
      Case4:21-cv-02272-HSG
     Case  3:21-cv-02272-CRB Document
                              Document40-1
                                       17 Filed
                                           Filed05/17/21
                                                 07/23/21 Page
                                                           Page11
                                                                15ofof13
                                                                       19




 1 Board constitute protected activity under the anti-SLAPP analysis. See Vargas, 46 Cal. 4th
 2 at 19. And to the extent Collins complains of any of the Defendant Boardmembers’ public
 3 comments about her tweets or the School Board’s actions in response to those tweets this
 4 too is protected activity as the courts have made clear that statements made by elected
 5 officials to newspapers or the public in general about an issue under consideration or review
 6 by the elected board are protected activity. See Westfall I, 2011 WL 2110306, *11.
 7          In short, all of Collins’ state law claim arise from acts of the Defendant
 8 Boardmembers that are in furtherance of the Defendants' right of free speech and are in
 9 connection with a public issue, and therefore fall under the coverage of the anti–SLAPP
10 statute. See Cal. Code Civ. Proc. § 425.16(b)(1).
11 V.      PLAINTIFF CANNOT DEMONSTRATE A PROBABILITY OF
12         PREVAILING ON HER STATE LAW CLAIMS
13         As discussed above, the state law claims in this matter all arise from Defendants’
14 protected activity which means that in order to avoid the dictates of the anti-SLAPP statute
15 Collins must show she has a probability of prevailing on her state law claims, a burden she
16 cannot meet here.
17         Once a court finds that an anti–SLAPP movant has established covered conduct, the
18 burden shifts to the plaintiff to demonstrate “a probability of prevailing on the claim.”
19 Anthony v. Buena Vista Home Ent. Inc., 2016 WL 6836950, at *9 (C.D. Cal. Sept. 28, 2016)
20 citing Equilon Enters, v. Consumer Cause, Inc., 29 Cal. 4th 53, 67 (2002); Briggs v. Eden
21 Council for Hope & Opportunity, 19 Cal. 4th 1106, 1123 (1999) [a plaintiff must have
22 “stated and substantiated a legally sufficient claim” to avoid the consequence of the anti-
23 SLAPP statute]. Courts routinely find that under the second prong of the anti-SLAPP
24 statute, a plaintiff fails to show a probability of prevailing on the merits for the same reasons
25 that support a defendant’s motion to dismiss. See Adobe Sys., 2012 WL 3877783 at * 16–
26 18 [granting anti–SLAPP motion after dismissing claims pursuant to Rule 12(b)(6))]; see
27 also Westfall I, 2011 WL 2110306 at *11 (same); Agnir v. Gryphon Solutions, LLC, 2013
28 WL 4082974, *16 (N.D. Cal. 2013) (same); Anthony, 2016 WL 6836950 at *9 (same). In

                                               6                   Case No. 3:21-cv-02272-CRB
                       DEFENDANTS’ NOTICE OF MOTION AND MOTION TO STRIKE
      Case4:21-cv-02272-HSG
     Case  3:21-cv-02272-CRB Document
                              Document40-1
                                       17 Filed
                                           Filed05/17/21
                                                 07/23/21 Page
                                                           Page12
                                                                16ofof13
                                                                       19




 1 addition, even assuming a plaintiff has stated a legally sufficient claim, if it fails to
 2 substantiate the claim with admissible evidence the plaintiff cannot overcome the anti-
 3 SLAPP statute. See Anthony, 2016 WL 6836950 at *9; see also HMS Capital, Inc. v.
 4 Lawyers Title Co., 118 Cal. App. 4th 204, 212 (2004); see also DuPont Merck Pharm. v.
 5 Super. Ct., 78 Cal. App. 4th 562, 568 (2000) [“It would defeat the obvious purposes of the
 6 anti–SLAPP statute if mere allegations in an unverified complaint would be sufficient to
 7 avoid an order to strike the complaint”].
 8         Here, for the same reasons articulated in the Defendants’ concurrently filed motion
 9 to dismiss, Collins lacks any probability of prevailing on the merits of her state law claims
10 and the second prong of the anti–SLAPP analysis has been met. In particular, Collins’ fourth
11 cause of action for intentional infliction of emotional distress fails as a matter of law as a
12 resolution removing Collins from internal leadership positions on the Board is not extreme
13 or outrageous conduct and is also privileged conduct that cannot form the basis for any
14 actionable claim. See Hughes v. Pair, 46 Cal. 4th 1035, 1050–51 (2009); see also Westfall
15 I, 2011 WL 2110306 at *9; Cal. Civil Code § 47. Likewise, the fifth, sixth and seventh state
16 law causes of actions for negligence, “Skelly” rights, and retaliation are all based on the
17 faulty premise that Board member Collins is an employee and that the resolution removing
18 her from internal School Board leadership positions impacted her employment. Not so.
19 Rather, under the Government Code, school district elected officials are specifically
20 excluded from the definition of “employee” and all three of these claims fail as a matter of
21 law. See Cal. Gov’t Code §3540.1(j). For all these reasons, under the second prong of the
22 anti-SLAPP statute Collins has no probability of prevailing on the merits of her state law
23 claims and the Court should grant Defendants’ special motion to strike in full.
24 VI.     DEFENDANTS ARE ENTITLED TO RECOVER THEIR ATTORNEYS’
25         FEES AND COSTS RELATED TO THE STATE LAW CLAIMS.
26         A “prevailing defendant on a special motion to strike shall be entitled to recover his
27 or her attorney’s fees and costs.” Cal. Code Civ. Proc. § 425.16(c)(1). Here, as discussed
28 in detail above, all of Collins’ state law claim arise from acts of the Defendant

                                               7                   Case No. 3:21-cv-02272-CRB
                       DEFENDANTS’ NOTICE OF MOTION AND MOTION TO STRIKE
       Case4:21-cv-02272-HSG
      Case  3:21-cv-02272-CRB Document
                               Document40-1
                                        17 Filed
                                            Filed05/17/21
                                                  07/23/21 Page
                                                            Page13
                                                                 17ofof13
                                                                        19




 1 Boardmembers that are in furtherance of the Defendants' right of free speech and are in
 2 connection with a public issue, and therefore fall under the coverage of the anti–SLAPP
 3 statute. See Cal. Code Civ. Proc. § 425.16(b)(1). Moreover, Collins has no probability of
 4 prevailing on her state law claims and accordingly Defendants are entitled to recover their
 5 attorneys’ fees and costs. Cal. Code Civ. Proc. § 425.16(c)(1). If this Court grants this
 6 special motion to strike, as Defendants believe is warranted, Defendants will submit the
 7 amount and support for its attorneys’ fees claim via separate noticed motion for review by
 8 the Court.
 9 VII.     CONCLUSION
10          For all the foregoing reasons, Defendants respectfully request that the Court grant
11 their motion to strike Plaintiff’s state law claims pursuant to California’s anti-SLAPP statute
12 and request that the Court grant Defendants their attorneys’ fees and costs for work related
13 to the state law claims.
14
15 DATED: May 17, 2021                      MEYERS NAVE
16
17
                                            By:         /s/ Deborah J. Fox
18                                                DEBORAH J. FOX
19                                                Attorneys for Defendants
                                                  SAN FRANCISCO UNIFIED SCHOOL
20                                                DISTRICT; COMMISSIONER JENNY LAM;
                                                  COMMISSIONER FAAUUGA MOLIGA;
21
                                                  COMMISSIONER MATT ALEXANDER;
22                                                COMMISSIONER KEVINE BOGGESS; and
                                                  COMMISSIONER MARK SANCHEZ
23
     3742794.
24
25
26
27
28

                                               8                   Case No. 3:21-cv-02272-CRB
                       DEFENDANTS’ NOTICE OF MOTION AND MOTION TO STRIKE
                   Case 4:21-cv-02272-HSG Document 40-1 Filed 07/23/21 Page 18 of 19



~ Main Mess.ageCenter"" Page (:,/             X      +                                                                                                                                                                                  0                X

f-       ~     C         i efax.com/myaccounVmess.ageCenter
                                                                                                                                                                                                                                                  * •
::: Apps       0       0     Meye rsNave Login           Importe d     I) Se ttings              e       ; , Man w ho s~nt half...       ; , Man who s~nt half...     rlJ   Yahoo




 ~ Fax.                    Ea~y faxing .anywhere."


 ►       MY ACCOUNT HOME              ►   VIEW FAXES         ►   S END FAXES           ►    ACCOUNT DETAILS               ►    HELP      ►   LOGOUT


 View Documents                                                                                                                                                                                               My efax   email: + 1 213 402 3006
                                                                                                                                                                                                                                                        El
     ?                             ~ Search Docs      Sent        .:,. Contacts            Alison Cdlms v. San franasc ...                                                                                                    T.tg Action

  @ Tag        O     Fax Content                     0      Compose        6   Odete                 •     ( ; Print   @ Download        @ Upload     @ Forward      ( ; fax                (} Tag
                                                     ~      Subject                                                                                  Sent                           Recipient        Status
  Folde rs                                           [ti Alison Collins v. San Francisco Unified School District                                    5/ 17/2021 4:38 PM              14158654586      Completed
     0   New   t!) Rename O De:lete                  IC] Mr. \Vyels and Ms. Clowl                                                                   4/16/ 2021 1:4 3 PM             1916-3415199     Completed
     c) ltlBOX (O)                                   EJ     Richard Macias                                                                          2/10/ 2021 3:02 PM              n 23n13749       Completed
     f] Trasti
                                                     ~      UNKNO\....,I                                                                            12/10/ 2020 12:48 PM            188&5057446      Completed
     D sent
     E:) Documents                                   El     UNKNOWN                                                                                  12/7/ 2020 9:4 5 AM            1888'1354217     Completed
                                                     El     Attn: John Masinsin                                                                     1/ 16/ 2020 12:19 PM            1888210076-3     Completed
                                                     El     EOI for Keno Jackson                                                                    11/ 20/ 2019 10:29 AM           187760S6671      Completed
                                                     E] SW'RCB/OCC f ~e A-2279                                                                       10/ 30/2019 3:44 PM            1916-3415199     Complete{!
                                                     ~      loan Discharge Applkation                                                               9/ 24/2019 2:42 PM              186654591%       Completed
                                                     El     UNKNO\VN                                                                                9/ 24/ 2019 1:21 PM             8665459196       Failed
                                                     E'.] Viviana Heger                                                                             8/22/2019 2:31 PM               17072572867      Completed
                                                     EJ     Vidya Venugopal                                                                         8/22/2019 1:41 PM               17072572867      Completed
                                                     EJ     Shaye Diveley                                                                           8/22/2019 11:45 AM              170725n867       Complete{!
                                                     ('.I   Shaye Diveley                                                                           8/22/2019 11:39 AM              17072572867      Failed
                                                     IC] UNKNQ\IIJN                                                                                 7/ 16/ 2019 4:09 PM             19093506613      Completed




                                                                                                                 Page O       of 7   0   ~    ®     Displaying faxes 1 - 15 of 101


                                                      Alison Collins v. San Francisco Unifted School District
                                                       From: §end@mail.j2.com                                                                                                                        Date: 5/ 17 / 2021
                                                         View Fax: file.off




 Home I Privacy I About us I CUstornef" Agreement [ Report Junk Fax I Affiliate Info I Help I Site Ma() I
 Cl 2021jl Glob,,!. Inc. M'ldits ~(collect,wty. "j21. All rights resiefWd. lf'u®,s .i ragi5tlen!dndenwk cl j l.
     Case 4:21-cv-02272-HSG Document 40-1 Filed 07/23/21 Page 19 of 19




1                                CERTIFICATE OF SERVICE
2         I hereby certify that on this 23rd day of July, 2021, I electronically filed the
3 foregoing Declaration of Margaret W. Rosequist Re Transmittal of Motion To Strike
4 To Judicial Council Per California Code Of Civil Procedure Section 425.16(j)(1) with
5 the Clerk of the Court using the CM/ECF system.
6         I also certify that all participants in the case are registered CM/ECF users and that
7 service will be accomplished by the CM/ECF system.
8
9                                                 /s/ Gabrielle Duran
                                                  Gabrielle Duran
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            2                     Case No. 4:21-cv-02272-HSG
       DECLARATION OF MARGARET W. ROSEQUIST RE TRANSMITTAL OF MOTION TO STRIKE TO
         JUDICIAL COUNCIL PER CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 425.16(j)(1)
